REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a patient interface for delivery of a supply of pressurised air or breathable gas to an entrance of a patient's airways for treatment of sleep disordered breathing, comprising: a seal-forming assembly including a frame member and a seal-forming member provided to the frame member, the seal-forming member including nasal pillows, wherein the nasal pillows are configured to only form a seal with the patient's nares; and an anterior wall member repeatedly engageable with and disengageable from the seal-forming assembly, the anterior wall member configured to form a gas chamber when the anterior wall member and the seal-forming assembly are engaged; wherein the anterior wall member and the seal-forming assembly are magnetically engageable.
Claims 3, 6-18, and 21-25 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

The closest prior art of record to Allum et al. (US PG Pub. No. 2015/0034079) and Rummery et al (US PG Pub. No. 2010/0229868), previously cited, teach patient interfaces having a seal-forming assembly including a frame member and a seal-forming member including nasal pillows configured to only form a seal with the patient's nares and an anterior wall member repeatedly engageable with and disengageable from the seal-forming assembly to form gas chambers, but fail to teach the anterior wall member and the seal-forming assembly are magnetically engageable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784